Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISCTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                                CASE NO.
 HOPE COTTINGHAM,

        Plaintiff,
 v.

 WAL-MART STORES EAST, L.P.

       Defendant.
 _____________________________________/

      DEFENDANT, WAL-MART STORES EAST, L.P.’ S, NOTICE OF REMOVAL

        Defendant, WAL-MART STORES EAST, L.P. (“WAL-MART”), by and through the

 undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and Rule 81(c) of

 the Federal Rules of Civil Procedure, hereby removes to this Court the action filed in the 17th

 Judicial Circuit Court in and for Broward County, Florida, Case No. CACE-20-012951, with full

 reservation of rights, exceptions and defenses, and in support thereof states:

                                I.      FACTUAL BACKGROUND

        1.      On or about August 27, 2020, Plaintiff commenced this action by filing a

 Complaint against Wal-Mart in the 17th Judicial Circuit Court in and for Broward County,

 Florida. See Pl.’s Compl. attached as Ex. “A”.

        2.      The Complaint was served on August 31, 2020. See Service of Process attached

 as Ex. “B”.

        3.      On September 29, 2020, Plaintiff filed an Amended Complaint against Wal-Mart.

 See Ex. “C”.

        4.      Plaintiff alleges a claim for negligence against Wal-Mart as a result of an injury

 about her body and extremities that she allegedly sustained when she tripped and fell on April



                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 2 of 10




 30, 2019 while at the Wal-Mart store located at 2551 E. Hallandale Beach Blvd., Hallandale

 Beach, FL. See Ex. “C” at ¶ ¶ 5, 8, 16.

         5. Specifically, the Plaintiff alleges that she tripped and fell on jeans that were located on

 the floor in the women’s department. Id. at ¶ 8, 11.

         6.     Plaintiff alleges that Wal-Mart was negligent in creating a dangerous condition by

 improperly allowing the jeans to remain on the floor; having knowledge of or in exercising

 reasonable care should have had knowledge of the dangerous condition; allowing the condition

 to exist for a length of time that a reasonable inspection would have disclosed the dangerous

 condition; failing to take adequate precautionary and/or preventive measures to protect

 individuals from reasonable foreseeable danger; and failing to adequately and properly inspect

 and maintain the floor, and warn of the alleged dangerous condition on the floor. Id. at ¶ 8, 16.

         7.     The Plaintiff alleges that she is a resident and citizen of Broward County, Florida.

 Id. at ¶ 2.

         8.     On or about November 18, 2019, prior to filing the instant lawsuit, the Plaintiff

 submitted a pre-suit demand letter (“Demand Letter”) which indicated that Plaintiff has suffered

 injuries to her neck, back, and right shoulder. See redacted Pre-Suit Demand Letter attached as

 Ex. “D” 1.

         9.     According to the Demand Letter, the Plaintiff underwent an anterior cervical

 discectomy with fusion at C5-6, and a laminectomy, foraminotomies, discectomy L5-S1 with

 posterior spinal fusion and intertransverse fusion and facet fusion L5-S1, which was followed

 by physical therapy, shoulder injections, and medications to relieve the pain. Id.

 1
  Wal-Mart has not filed the entire complement of medical records which Plaintiff submitted with
 her Demand Letter in order to protect the Plaintiff’s personal information pursuant to the Court’s
 Administrative Procedures, 6B. Should the Court wish to see these documents, Wal-Mart will
 provide same for an in camera inspection.
                                                   2

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 3 of 10




        10.     Upon information and belief, Plaintiff’s past medical bills totaled $371,244.68

 and alone are alleged to exceed the jurisdictional threshold of this Court. Id.

        11.     Notably, the Plaintiff’s pain and suffering allegedly remain significant and

 ongoing. See Ex. “C” at ¶ 17.

        12.     This matter is therefore removable based on diversity of citizenship of the parties,

 and because the amount in controversy is in excess of $75,000.00 exclusive of interest,

 attorney’s fees, and costs.

        13.     Wal-Mart attaches hereto and makes a part of this notice a copy of the process,

 pleadings, and other papers filed in the 17th Judicial Circuit in and for Broward County together

 with a docket sheet from the Clerk of the Court. See attached as Composite Ex. “E”.

        14.     Wal-Mart reserves the right to raise all defenses and objections in this action after

 the action is removed to this Court.

                                    II. REMOVAL IS TIMELY

        15.     In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

 Removal within thirty (30) days of the date that it received a copy of Plaintiff’s initial Amended

 Complaint. Plaintiff’s Amended Complaint is the pleading setting forth the claim for relief upon

 which Plaintiff’s action is based. The thirty (30) day period commenced on September 29, 2020,

 when Plaintiff served her Amended Complaint.

        16.     Prior to the service of Plaintiff’s Amended Complaint, Plaintiff sent Wal-Mart a

 written pre-suit demand outlining Plaintiff’s claimed damages inclusive of actual medical

 expenses in connection with her alleged April 30, 2019 incident.

        17.     Venue exists in the United States District Court for the Southern District of

 Florida, Fort Lauderdale Division, because the 17th Judicial District in and for Broward County,

                                                   3

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 4 of 10




 where Plaintiff filed her state court Amended Complaint is located in Broward County Florida,

 which is located within the United States District Court for the Southern District of Florida, Fort

 Lauderdale Division.

              III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        18.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

 of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,

 exclusive of interest and costs, and is between – citizens of different States.” This action satisfies

 the complete diversity of citizenship requirement of 28 USC § 1332(a)(1).

        A.      Citizenship of HOPE COTTINGHAM.

        19.    Plaintiff is a resident of Broward County, Florida. See Ex. “C” at ¶ 2. Although

 Plaintiff’s Amended Complaint does not state Plaintiff’s citizenship, “[i]t is well established that

 a party’s residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of

 diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C. Penney

 Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

        20.   Plaintiff’s Broward County, Florida’s residence is prima facie evidence of her

 domicile which is equivalent to citizenship for purposes of establishing diversity in this case. See

 Katz, 2009 WL 1532129 at *3.

        B.    Citizenship of WAL-MART STORES EAST, L.P.

        21.     At the time of the alleged incident, and currently, Wal-Mart Stores East, LP is a

 limited partnership At the time of the alleged incident, and currently, Wal-Mart Stores East, LP

 is a foreign limited partnership which is, and was at the time the above captioned case was filed

 in State Court, a Delaware Limited Partnership with its principal place of business in the State of

 Arkansas. See Florida Department of State, Division of Corporations, Detail by Entity Name

                                                   4

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 5 of 10




 attached as Composite Ex. “F.” WSE Management, LLC is the general partner and WSE

 Investment, LLC is the limited partner of Wal-Mart Stores East, LP. These are the only partners

 of Wal-Mart Stores East, LP. WSE Management, LLC and WSE Investment, LLC were at the

 time of filing the Amended Complaint, and still are, Delaware limited liability companies. The

 sole member of WSE Management, LLC and WSE Investment, LLC is, and was at the time of

 filing the Amended Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited Liability

 Company. The sole member of Wal-Mart Stores East, LLC is, and was at the time of filing the

 Amended Complaint, Wal-Mart Stores, Inc. Wal-Mart Stores Inc., is, and was at the time of

 filing the Amended Complaint, an incorporated entity under the laws of the State of Delaware.

 Wal-Mart Stores Inc., at the time the Amended Complaint was filed and presently, incorporated

 in the State of Delaware. The principal place of business for all of the above mentioned entities

 (Wal-Mart Stores East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-Mart Stores

 East, LLC; and Wal-Mart Stores, Inc.) is, and was at the time of filing the Amended Complaint,

 Bentonville, Arkansas.

                                    AMOUNT IN CONTROVERSY

        22.    The amount in controversy exceeds $75,000.00. Although Plaintiff’s Amended

 Complaint does not specify an amount in controversy other than the state court $30,000.00

 jurisdictional minimum, it is clear from Plaintiff’s Demand Letter and medical bills and records

 that her claimed damages exceed the jurisdictional minimum in this Court of $75,000.00. See

 Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009) (concluding the

 defendant met its jurisdictional burden of establishing the amount in controversy based on

 information received from the plaintiffs in the pre-suit demand package); see also Mick v. De

 Vilbiss Air Power Co., No. 6:10-CV-1390-ORL, 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14,

                                                5

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 6 of 10




 2010)    (discussing pre-suit demand letters are competent evidence of the amount in

 controversy.).

         23.      Where, as here, a plaintiff makes “an unspecified demand for damages in state

 court, a removing defendant must prove by a preponderance of the evidence that the amount in

 controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

 Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by

 Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

         24.      “In the Eleventh Circuit, a district court may consider the complaint and any later

 received paper from the plaintiff as well as the notice of removal and accompanying documents

 when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1,

 2009) (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).

 “Additionally, a district court may consider evidence outside of the removal petition if the facts

 therein existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320

 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir.

 2000)). “Therefore, pre-suit settlement offers and demands may be considered in evaluating

 whether a case has been properly removed.” Id.

         25.        The relevant portions of Plaintiff’s itemized and specifically detailed Demand

 Letter conclusively establish that the amount in controversy exceeds the $75,000.00

 jurisdictional minimum. Specifically, Plaintiff has allegedly suffered various injuries to her neck,

 back and right shoulder which allegedly required her to undergo an anterior cervical discectomy

 with Fusion at C5-6, and a laminectomy, foraminotomies, discectomy L5-S1 with posterior

 spinal fusion and intertransverse fusion and facet fusion L5-S1, followed by physical therapy,

 shoulder injections, and medications to relieve the pain. Upon information and belief, Plaintiff’s

                                                   6

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 7 of 10




 past medical bills totaled $371,244.68 and alone are alleged to exceed the jurisdictional threshold

 of this Court. In addition to Plaintiff’s alleged medical condition, the Plaintiff’s Amended

 Complaint alleges that Plaintiff lost the enjoyment of life, loss of earnings and impairment of

 earning capacity and her injuries are either permanent or continuing in nature and Plaintiff will

 suffer the losses in the future. See Ex. “C.” at ¶ 17.

        26.       These     representations    sufficiently   and   conclusively     establish   by   a

 preponderance of the evidence that the amount in controversy exceeds the requisite $75,000.00

 jurisdictional minimum for this Court to retain jurisdiction. Numerous district court decisions

 support this conclusion.

        27.       For example, in Katz v. J.C. Penney Corp., this Court concluded that the

 removing defendant properly established the amount in controversy by addressing information

 received from Plaintiff’s pre-suit demand package. Katz, 2009 WL 1532129 at 4. The Court

 specifically noted it was persuaded that the pre-suit demand package reflected an honest

 assessment of damages by plaintiffs because, like Plaintiff’s June 18, 2020 Demand Letter in this

 case, it was based on medical records provided by the plaintiff. Id.

        28.        District courts have found that the amount in controversy is satisfied by a

 showing that Plaintiff’s pre-suit demand letter demonstrates Plaintiff’s past medical bills exceed

 $75,000.00. For example, in Stramiello v. Petsmart, Inc., Case No. 8:10-cv-659-T-33TGW, 2010

 U.S. Dist. Lexis 59119, at *3 (M.D. Fla. 2010), the court determined the defendant established

 its burden of proving the amount in controversy exceeded $75,000.00 where the plaintiff’s

 medical bills alone totaled $108,351.92 and plaintiff alleged that his injuries were permanent and

 she would “surely seek recovery of future medical expenses and significant pain and suffering

 damages.” Id. The court found the defendant established complete diversity and that the amount

                                                    7

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 8 of 10




 in controversy exceeded the minimum jurisdictional requirement; therefore, the court denied the

 plaintiff’s motion to remand. Id. at *5.

        29.        Additionally, in Wilson v. Target Corp., the plaintiff submitted a pre-suit

 demand letter indicating she had incurred over $100,000.00 in past medical expenses and would

 incur additional $1 million dollars in future medical expenses as a result of his incident. Wilson

 v. Target Corp., 2010 WL 3632794, at *4 (S.D. Fla. 2010). Although the plaintiff’s complaint

 did not specify the exact amount of damages she bought, but only plead that her damages were in

 excess of $15,000.00, the court denied plaintiff’s motion to remand finding plaintiff’s pre-suit

 demand letter and unspecified damages in his complaint were sufficient to demonstrate by a

 preponderance of the evidence that the amount in controversy exceeded $75,000.00. Id.

        30.       Here, Plaintiff’s Demand Letter alleges Plaintiff’s economic damages alone to

 be in excess of $371.244.68 as it is based on the following:

                a. Plaintiff’s past medical bills in the approximate amount of $371,244.68;

                b. Future medical care. See Katz, 2009 WL 1532129 at 4;

                c. Significant and continuing pain and suffering;

                d. Loss of earnings and an impairment of earning capacity.

        31.        This evidence demonstrates the Plaintiff’s claimed damages in the instant case

 far exceed $75,000.00. Accordingly, Wal-Mart has shown by a preponderance of the evidence

 that the amount in controversy exceeds the jurisdictional minimum, rendering removal proper.

                                            V. CONCLUSION

                 This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because

 there exists complete diversity in this matter as the Plaintiff and Wal-Mart are citizens of

 different states, and the amount in controversy exceeds $75,000.00 exclusive of interest, fees,

                                                  8

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 9 of 10




 and costs. Upon filing of this Notice of Removal, Wal-Mart will promptly give written notice to

 Plaintiff, through her attorneys of record, and the Clerk of the Circuit Court for the 17th Judicial

 Circuit in and for Broward County, Florida.

                WHEREFORE, Defendant, WAL-MART STORES EAST, L.P., respectfully

 requests the Notice of Removal be accepted as good and sufficient as required by law, and that

 the aforesaid action, Case No. CACE 20014085, on the docket of the Court for the 17th Judicial

 Circuit in and for Broward County, Florida, be removed from that Court to the United States

 District Court for the Southern District of Florida, Fort Lauderdale Division, and that this Court

 assume full and complete jurisdiction thereof and issue all necessary orders and grant all general

 equitable relief to which Wal-Mart is entitled.

 Dated: September 30, 2020

                                       Respectfully Submitted,

                                       /s/ J. David Atkins
                                       Jerry D. Hamilton
                                       Florida Bar No.: 970700
                                       jhamilton@hamiltonmillerlaw.com
                                       William H. Edwards
                                       Florida Bar No. 43766
                                       wedwards@hamiltonmillerlaw.com
                                       J. David Atkins
                                       Florida Bar No. 114905
                                       mgolani@hamiltonmillerlaw.com
                                       HAMILTON, MILLER & BIRTHISEL, LLP
                                       150 Southeast Second Avenue, Suite 1200
                                       Miami, Florida 33131
                                       Telephone: (305) 379-3686
                                       Attorneys for Defendant Wal-Mart Stores East, L.P.




                                                   9

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61991-RS Document 1 Entered on FLSD Docket 09/30/2020 Page 10 of 10




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 30, 2020, I electronically filed the foregoing

  document with the Clerk of Court using the E-Filing Portal. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List by electronic mail.

                                               /s/ J. David Atkins
                                               J. David Atkins, Esq.

                                          SERVICE LIST



  Attorneys for Plaintiff

  Ramon Crego, Esquire
  RUBENSTEIN LAW, P.A.
  9130 S. Dadeland Blvd., PH
  Miami, FL 33156
  Telephone: (305) 661-6000
  Facsimile: (305) 517-3160
  Primary: ramon@rubensteinlaw.com
  ksalazar@rubeinsteinlaw.com
  eservice@rubeinsteinlaw.com




                                                 10

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
